                    Case 1:19-cv-00151-LGS Document 58 Filed 11/16/20 Page 1 of 2




JOSEPH A. GINARTE✳                                            ATTORNEYS AT LAW                                                       NEWARK
MICHAEL A. GALLARDO ☐                                        The Woolworth Building
                                                                                                                                    NEW YORK
                                                                                                                                   UNION CITY
RICHARD M. WINOGRAD ▿☐                                       233 Broadway, 24th Floor
                                                                                                                                    ELIZABETH
MANUEL GONZALEZ ▵                                            NEW YORK, NY 10279
                                                                                                                                      CLIFTON
MARK MAURER ☐                                                                                                                    PERTH AMBOY
LEWIS ROSENBERG ◊ 3                                                                                                                    QUEENS
STEVEN R. PAYNE ☐ ◦                                              (212) 601-9700
                                                                                                                               NEW BRUNSWICK
ROBERT H. BAUMGARTEN ☐ ▿ 3                                     FAX: (646) 381-1672
JOHN J. RATKOWITZ ▵ 3                                                                                                                   ____
PATRICK M. QUINN +                                              WWW.GINARTE.COM                                          ▿ CERTIFIED CIVILTRIAL
                                     Ginarte ® is a registered trademark in the U.S. Patent and Trademark Office        ATTORNEY 3 OF COUNSEL
JAMES P. KRUPKA ▵
JOHN M. PIRO ☐                                                                                                                + ADMITTED TO NY
TIMOTHY NORTON +                                                                                                         ☐ ADMITTED TO NJ & NY
CHRISTOPHER IAVARONE ▵                                                                                               * ADMITTED TO NJ, NY & DC
DANIEL L. MAISEL ▵                                                                                                       ◊ ADMITTED TO NY & MA
MICHAEL L. EDELMAN ☐                                                                                                          ▵ ADMITTED TO NJ
ALAN T. GRENING ▹                                                                                                    ◦ ADMITTED TO CALIFORNIA
NICHOLAS BLATTI +                                        November 13, 2020                                                ▹ADMITTED TO NJ & PA
                                                                                                                          •ADMITTED TO NY & MD
BRADLEY R. LAWRENCE ☐
JOEL M. CELSO •                                                                                                        ♦ADMITTED TO NJ, NY & CT
PAUL D. FILE ✳
                                                                                                                   ROGER GUARDA, CLAIMS MGR.
JONATHAN SAKS +
SEAN T. PAYNE ☐                                                                                                         EDELMAN & EDELMAN 3
                                                                                                                          JOSEPH P. CARFORA 3
                                                                                                                           DARREN T. SUELTO 3




         BY ELECTRONIC FILING:
         Hon. Lorna G. Schofield, U.S.D.J.
         United States District Court, Southern District of New York
         550 Pearl Street
         New York, New York 10007

                 Re:         ELBA REYNOSO v. FEDERAL EXPRESS CORPORATION and
                             BARRY LEVINE
                             Civil Case No.: 1:19-cv-00151-LGS
                             Our File No.: 251509

         Dear Judge Schofield:

                  Our office represents the Plaintiff Elba Reynoso in the above entitled matter and submit
         this correspondence jointly with defense counsel concerning the Order issued today adjourning the
         trial previously scheduled for December 1, 2020 until May 10, 2021. The Order further adjourned
         our final pre-trial conference scheduled for November 23, 2020 until April 22, 2021.

                 In light of this lengthy adjournment, the parties jointly respectfully request additional time
         to collaborate and submit the Joint Proposed Voir Dire, Joint Jury Instructions and Joint Verdict
         Sheet on a date to be ordered by the Court.
               Case 1:19-cv-00151-LGS Document 58 Filed 11/16/20 Page 2 of 2




                             Thank you for the Court’s kind attention to this matter.

                                             Respectfully submitted,




                                              Richard M. Winograd
                                              Richard M. Winograd, Esq.
                                              Ginarte Gallardo Gonzalez Winograd, LLP
                                              Attorney of Plaintiff
                                              Elba Reynoso
                                              233 Broadway, Suite 2405
                                              New York, New York 10279
                                              (212) 601-9700




    cc:     Counsel of Record (Via ECF)

The application is GRANTED. By April 1, 2021, the parties shall jointly file the proposed voir dire, verdict form,
jury instructions and any memorandum of law, as provided in the Individual Rules.

SO ORDERED

Dated: November 16, 2020
       New York, New York
